Martín P.J.
Ottaway Newspaper is seeking recovery from the defendant for advertising. The defendant denies any contractual relationship between himself and the plaintiff. The Trial Court found no enforceable agreement between the parties and found for the defendant. We affirm.
The burden of proof was on the plaintiff to establish a prima facie case and to establish the existence of a contractual relationship between the parties. The plaintiff did not sustain the burden.
It is clear that District Court judges are not required to act upon a requested finding of fact. NOLAN, vol. 9 M.P.S. c. 33, pg. 683, §728 and decided cases. Issue number 2 framed in the notice of appeal concerns whether or not the plaintiff is entitled to judgment as a matter of law. Clearly this was not the case. The denial of request number 1 was not error. By allowing number 13, the Trial Judge determined the genuineness of signature. See Cliff Compton, Inc. v. Leon, 355 Mass. 153 (1969).
We affirm.